The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al.
	Brennan et al. was applied against the claims in the previous office action.  Appli-cants’ amendment has changed the grounds of rejection such that all claims are now rejected under 35 U.S.C. 103.  Note the rejection rationale below which is comparable to that made in the previous office action.
	Brennan et al. teach a polyaryl polymer having silylated side groups. Note col. 3, lines 1 and on.  Specifically see column 3, line 46, which teaches that the polymer can be a polyaryl alkene - an aryl group having a reactive alkene group.  This corresponds to resins obtained by polymerizing unsaturated cycloaromatic monomer, an unsaturated aromatic monomer or a vinyl aromatic monomer.  As such this meets the claimed resin.  The resin is sulfonated such that sulfonic acid groups are attached to the aromatic ring (column 3, lines 35 and on).  These sulfonic acid groups are then reacted with an epoxysilane, such as that found in column 4, lines 20 and on.  This will result in a linkage as claimed in which Z is phenyl, X is an S atom bonded to the phenyl group and R1 will contain a hydroxyl group as a result of the ring opened epoxy group.  
	As this applies to the newly amended claims note that the bottom of column 3 teaches a molar ratio of sulfonating agent to polyaromatic polymer of 1:1 to about 180:1. A molar ratio of 2:1 to 8:1 will result in the claimed “q” range of 2 to 8 (i.e. it will provide 2 to 8 sulfonated groups per polymer which will then undergo silylation).  While values within the 2 to 8 range are not specifically disclosed they are embraced by the disclosed range such that one having ordinary skill in the art would have found a value within the claimed range to have been obvious.  
	As noted previously, adjusting the number of silane groups attached to the polymer backbone, and thus adjusting the degree of crosslinking that occurs, would have been well within the skill of the ordinary artisan.  See the bottom of column 3 which states that the degree of sulfonating, which directly relates to the number of silane group, is dependent upon the degree required for a particular application.  As such one having ordinary skill in the art would have found it obvious to adjust the number of silane groups attached to the backbone and thus would have found an amount within the claimed “q” range or grafter silane range to have been obvious.
	For claim 3 note that the sulfonation, and thus the presence of the silyl functional groups, appears to occur randomly.  See the column 3, lines 53 and on.
	For claims 5 and 6 note that the linkage resulting from the glycidoxypropylmeth-oxysilane will contain an ether group and the corresponding R2 will be methoxy.
	For claim 17 see column 6, lines 14 and on, which indicate that the polymer undergo condensation such that the silane groups react, forming the Si-O-Si linkage as claimed.
	For claim 4, the Examiner notes that polystyrene is the most common form of a polyaryl alkene such that one having ordinary skill in the art would have found the selection of such a well-known polymer obvious in view of the teachings of a polyaryl alkene.
	For claims 8, 12 and 13, note that adjusting the molecular weight of the polymer in Brennan et al. would have been well within the skill of the ordinary artisan in an effort to determine the optimum and operable polymers for the final product in Brennan et al.  See for instance column 6, line 28, which teaches that the product therein can be injection molded.  Adjusting the molecular weight of the polymer in an effort to optimize the properties of the molded article would have been well within the skill of the ordinary artisan, rendering Mn or Mw values within the claimed range obvious.  
	For claim 10, note that the term polyaryl alkene suggests to the skilled artisan a polymer prepared from styrene, as this reflects the most basic aryl and alkene units and is extremely common.  Note that polystyrene has a Tg of about 100 oC such that the skilled artisan would have found a polymer having a Tg as claimed obvious.
	For claims 14 and 16 note that, when preparing the obvious polystyrene noted above, Atom Transfer Free Radical Polymerization techniques (ATRP) are quite commonly used.  Furthermore, such a preparation method results in polystyrenes that will inherently possess a very narrow molecular weight distribution, generally lower than 2.  This is something that one having ordinary skill in the polystyrene art would readily recognize.  As such one having ordinary skill in the art, finding the use of a polystyrene obvious in light of the teaching of polyarylalkene, would have been motivated to make such polystyrene by ATRP which will result in a polystyrene having a low polydispersity, such as less than 2.  In this manner the skilled artisan would have found these claim limitations obvious.
	For claim 16 see column 6, line 19, which teaches that these polymers can be used as coupling agents.  As is well known in the art, coupling agents are used to sur-face treat fillers, most commonly silica, to render improve interaction between the filler such as silica and the resin in which it is contained.  Since Brennan et al. specifically teach the use of the polymers therein as coupling agents the skilled artisan would have found such a resin attached to a silica filler to have been obvious.
	For claim 18 note that the glycidoxypropyl group in the silanes in Example 3 differ from the third group in R1 in that it contain three CH2 units rather than 4 or greater.  Note, though, from the teachings in column 4 that A can be alkylene having up to 200 carbon atoms, such that one having ordinary skill in the art would have found a linkage containing 4 CH2 groups (as claimed) obvious over the specific showing of three CH2 groups, particularly since these groups are adjacent members in a homologous series.  

Applicants’ traversal has been considered but is not deemed persuasive.  Applicants state that they have found that the resins cited in Brennan et al. do not yield useful results when treated with chlorosulfonic acid.  They state that the description is non-enabling.  However, when a reference relied upon makes obvious the claimed invention, the reference is presumed to be operable.  The burden is on applicant to provide facts rebutting any presumption of operability.  See MPEP 2121 I.  A mere statement, as provided by applicants, is not sufficient.  Furthermore the Examiner notes that Brennan et al. state that chlorosulfonic acid is an example of a sulfonating agent such that the skilled artisan would have been motivated to use others if, in fact, this one specific agent was inoperable and/or inferior.  
	As such this allegation of inoperability is not sufficient to overcome this rejection.

The Terminal Disclaimer dated 3/8/22 has been received and is approved.  This overcomes the obviousness type double patenting rejections.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Mgm
5/19/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765